OPINION — AG — ** TRAVEL EXPENSES — COUNTY OFFICERS — COUNTY COMMISSIONERS, SHERIFFS ** (1) PURSUANT TO 19 O.S. 161 [19-161] — 19 O.S. 166 [19-166], A COUNTY COMMISSIONER MAY RECEIVE THE MONTHLY TRAVEL ALLOWANCE AND BE REIMBURSED FOR TRAVEL EXPENSES INCURRED ' OUTSIDE THE COUNTY ' OR DECLINE THE MONTHLY TRAVEL ALLOWANCE AND BE REIMBURSED FOR TRAVEL EXPENSES BOTH ' WITHIN AND OUTSIDE THE COUNTY '. (2) PURSUANT TO 19 O.S. 161 [19-161] — 19 O.S. 166 [19-166], A COUNTY SHERIFF MAY RECEIVE THE MONTHLY TRAVEL ALLOWANCE AND BE REIMBURSED FOR TRAVEL EXPENSES ' OUTSIDE THE COUNTY ' OR DECLINE THE MONTHLY TRAVEL ALLOWANCE AND BE REIMBURSED FOR TRAVELING EXPENSES BOTH ' WITHIN AND OUTSIDE THE COUNTY '. (3) 19 O.S. 180.43 [19-180.43](C) PERMITS A COUNTY TO PROVIDE AN AUTOMOBILE AND ALL OPERATING EXPENSES FOR A SHERIFF IN THE PERFORMANCE OF OFFICIAL DUTIES IN LIEU OF TRAVEL REIMBURSEMENT OR THE MONTHLY TRAVEL ALLOWANCE AND PERMITS COUNTIES HAVING A POPULATION OF THREE HUNDRED FIFTY THOUSAND (350,000) OR MORE TO ESTABLISH A MONTHLY AUTOMOBILE ALLOWANCE OF NOT MORE THAN FOUR HUNDRED DOLLARS($400.00) FOR IN COUNTY DRIVING IN LIEU OF MILEAGE PER MILE. (4) 19 O.S. 166 [19-166] MAY PENALIZE A COUNTY OFFICER BY FORFEITING THAT OFFICER'S MONTHLY TRAVEL ALLOWANCE FOR FAILURE TO ATTEND ANY SCHOOL, CONFERENCE OR MEETING SPONSORED OR HELD BY A STATE OFFICER OR AGENCY HEAD, UNLESS EXCUSED PRIOR THERETO. (5) 19 O.S. 166 [19-166] ALLOWS A COUNTY OFFICER TO BE REIMBURSED FOR TRAVELING EXPENSES IN ADDITION TO THE MONTHLY TRAVEL ALLOWANCE FOR ATTENDING ANY MEETING, SCHOOL, INSTITUTE OR CONFERENCE SPONSORED OR HELD BY ANYONE OTHER THAN A STATE OFFICER OR AGENCY HEAD. (PER DIEM, MILEAGE, JURISDICTION, LODGING, MEAL EXPENSES, DUTIES, ROAD MAP DISTANCE, PROFESSIONAL ORGANIZATIONS) CITE: 19 O.S. 161 [19-161], 19 O.S. 161 [19-161] [19-161](3), 19 O.S. 163 [19-163], 19 O.S. 164 [19-164] [19-164], 19 O.S. 165 [19-165], 19 O.S. 180.43 [19-180.43] [19-180.43](C), 25 O.S. 1 [25-1], 74 O.S. 500.4 [74-500.4] [74-500.4](C), 74 O.S. 500.18 [74-500.18], OPINION NO. 79-262, OPINION NO. 80-306, OPINION NO. 82-054 (RICHARD MILDREN)